Citation Nr: 1711904	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  15-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety attacks.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran requested a Travel Board hearing in his July 2015 substantive appeal, he subsequently withdrew that request in February 2016.  Furthermore, although the Veteran initiated an appeal on a number of other issues in the February 2012 rating decision on appeal, he limited his appeal to the psychiatric service connection issue listed on the title page of this decision in his July 2015 substantive appeal.  

As a final preliminary matter, in response to December 2016 correspondence from the Board requesting clarification as to the Veteran's representation, the Veteran indicated that he wishes to represent himself and will proceed pro se.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's anxiety disorder was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed a psychiatric disorder, manifested by anxiety, during or as a result of head injury in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Here, in April 2014, a private psychiatrist examined the Veteran and assessed Generalized Anxiety Disorder and Alcohol Use Disorder.  Additionally, ongoing VA treatment notes show complaints of anxiety and, in August and October 2013, an assessment of rule out anxiety disorder, not otherwise specified.  Thus, the requirement of a current disability is met.

Additionally, records from service support in-service incurrence of an event that the Veteran contends caused his current anxiety disorder.  In this regard, correspondence and examinations dated during and soon after service show that the Veteran was severely injured in an automobile accident in November 1954 during service.  Records show he sustained a cerebral contusion and was comatose for a period following the accident.  Indeed, the Veteran has already been granted service connection for post-concussion syndrome manifested by headaches, as a result of his in-service head injury.  What is more, the record shows that a number of individuals were killed during the same automobile accident.

Finally, as to the third element of service connection, nexus to service, a private psychologist opined in April 2014 that the Veteran's diagnosed Generalized Anxiety Disorder and Alcohol Use Disorder are related to the automobile accident in service during which he sustained a head injury.  The psychologist noted that the Veteran felt guilt and anxiety related to the memory of the accident, and that the Veteran also reported the onset of his anxiety and drinking behavior with the accident.  That opinion is entirely supported by ongoing post service medical records, including a January 1958 VA examination soon after separation from service.  At that time, the Veteran  "revealed some nervousness, difficulty in concentration."  In July 1972, the Veteran reported that he did not sleep well and was "vague about concentration power."  Notably, the Veteran reported that, in conjunction with treatment for his headaches, he had been advised by a neurosurgeon to see a psychiatrist.  The Veteran was noted to be clinically depressed in October 1978, and in January 1991, he reported "periods of tension & generalized anxiety & depression."  At that time, anxiety and dysthymic disorders were assessed.  More recent VA treatment notes show continued reports of anxiety, including in January 2007 and August 2013.  Given that the April 2014 private opinion is entirely consistent with the ongoing medical evidence, it is accorded significant probative value.

In contrast, the only negative opinion of record - a November 2011 VA medical opinion based on an October 2011 examination, finding that the Veteran does not have an anxiety or any other Axis I disorder - is considered less probative as it is based on an inaccurate factual premise.  In this regard, the examiner noted the only psychological treatment post service the Veteran received was related to his divorce around 1978, and that he was never treated with any psychiatric medications.  However, as the examiner did not have the claims file for review, she was unable to consider the history of anxiety and psychiatric symptoms since service as detailed above and documented more so in the record.  Nor did she consider evidence of record showing that the Veteran was treated with various psychiatric medications for his headaches, including Valium in July 1972, and amitriptyline in 1996.

Interestingly, as early as April 1995, a VA examiner opined in an addendum that the Veteran's neurological disorder causing headaches, for which he is service connected, have caused mild depression.

In any event, as each of the elements of service connection is met, service connection for a psychiatric disorder, diagnosed as generalized anxiety disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for an anxiety disorder is granted.



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


